Citation Nr: 1717052	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cardiovascular disease, claimed as atherosclerosis, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1967 to November 1970.  He served in the Republic of Vietnam and was awarded multiple medals and decorations.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue on appeal was previously before the Board in March 2012, when it was remanded for the RO to issue a Statement of the Case, and again in February 2015, when it was remanded for further evidentiary development and adjudication.  The directed development has been completed, and the claim has now been returned to the Board for further action.

The Veteran testified at a hearing before a Veterans Law Judge in this matter in November 2013.  A transcript of that hearing has been associated with the Veteran's claim file.  However, the Veterans Law Judge who conducted the November 2013 hearing and signed the February 2015 remand is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a Veterans Law Judge who would decide the claim. However, he responded in April 2016 that he did not wish to testify at an additional hearing, and the Board will proceed with adjudication.


FINDING OF FACT

The Veteran served on active duty in Vietnam and has a current diagnosis of atherosclerotic cardiovascular disease. 



CONCLUSION OF LAW

The criteria for service connection for atherosclerotic cardiovascular disease associated with exposure to herbicide agents are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(e), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Any alleged defect in the assistance provided by VA is harmless as the Board is granting the Veteran service connection for atherosclerotic cardiovascular disease due to herbicide exposure.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be proven by presumption.  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including atherosclerotic cardiovascular disease.  38 C.F.R. § 3.309 (e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

In this case, the Veteran contends that his atherosclerotic cardiovascular disease was caused by exposure to an herbicide, specifically Agent Orange, during his active duty service in Vietnam.  

As it relates to the first element of presumptive service connection for a disease associated with herbicide exposure (service in the Republic of Vietnam), a review of the Veteran's DD 214 indicates the Veteran served in Vietnam on active duty from June 1967 to November 1970, and earned the following medals, amongst others: Vietnam Service Medal with 1 star, Vietnam Campaign Medal, and Vietnam Unit Gallantry Cross.  Based on the record in this case, the Board finds that the Veteran actively served in the Republic of Vietnam.

As it relates to the second element of presumptive service connection for a disease associated with herbicide exposure (the veteran must have a disease enumerated under 38 C.F.R. § 3.309 (e)), the Board notes that this regulation specifically includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). A review of the medical records in this case includes an October 2007 radiology report diagnosing atherosclerosis of the aorta; a January 2009 letter from a physician at Harvard Family Physicians which states that the Veteran "has been found to have atherosclerosis on x-rays with calcium in many of his large vessels ... These conditions, as likely or not, are related to his exposure to Agent Orange." In addition, a May 2015 VA examination confirmed the Veteran's diagnosis of atherosclerotic cardiovascular disease.  Based on the record in this case, the Board finds that the Veteran does have a disease enumerated under 38 C.F.R. § 3.309 (e).

As it relates to the third [and final] element of presumptive service connection for a disease associated with herbicide exposure (that the current disease manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii), which for these purposes is at any time after service), a review of the ratings criteria for arteriosclerotic heart disease (Diagnostic Code 7005) is necessary. 

A 10 percent rating is warranted when there is a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

A 30 percent rating is warranted when there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted when there has been more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricle dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted when there is evidence of chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricle dysfunction with an ejection fraction of less than 30 percent.  
  
The May 2015 VA examination refers to the METs assigned to the Veteran in past examinations.  An exercise stress test in February 2010 measured the Veteran's METs as 5.0 and negative for cardiac ischemia.  An interview-based METs test in May 2015 measured the Veteran's METs as >3-5 METs with dyspnea and fatigue noted.  The examiner was specifically asked which test results (the exercise stress test or the interview based METs test) most accurately reflect the Veteran's current cardiac functional level, and the examiner opined that the interview based METs test results were most accurate.  

In light of the evidence of record, and the rating criteria under Diagnostic Code 7005, the Board finds that the Veteran's current atherosclerotic cardiovascular disease has manifested to a degree of 10 percent or more after service.

Accordingly, given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, presumptive service connection for atherosclerotic cardiovascular disease is granted due to the Veteran's herbicide exposure in Vietnam.


ORDER

Service connection for atherosclerotic cardiovascular disease is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


